Citation Nr: 0922004	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic sleep 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In December 2008, the Veteran testified at a travel Board 
hearing.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record that the 
Veteran has a primary sleep disorder which is etiologically 
related to his service.


CONCLUSION OF LAW

Service connection for a chronic primary sleep disorder is 
not established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by 
letters dated in February and March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  Solicitation of a 
medical opinion is not necessary in connection with the claim 
of service connection for a sleep disorder as there is no 
evidence of a current disability.  McLendon v.   Nicholson, 
20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection is warranted for 
a sleep disorder.  He reports that he has been unable to 
sleep well since his service in Vietnam where he was exposed 
to various loud noises and other stressors.  

The Veteran's service treatment records do not refer to any 
problems sleeping or a sleep disorder.

In an October 1990 private medical treatment report, it was 
noted that the Veteran complained of poor sleep.  He was 
diagnosed as having anxiety and high blood pressure.

VA outpatient treatment reports dated from 2002 to 2007 
document various complaints and treatment for insomnia. 

In this case, no physician of record has opined that the 
Veteran currently has a primary sleep disorder.  In this 
regard, the Board points out that service connection requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  In the absence of evidence of the 
claimed disability, the weight of the evidence is against the 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for a chronic primary 
sleep disorder must be denied.


ORDER

Service connection for a chronic primary sleep disorder is 
denied.


REMAND

After a careful review of the record, the Board finds that 
the issue of entitlement to service connection for PTSD must 
be remanded for additional development.

The Veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during his military service 
while he was stationed in Vietnam.  His alleged stressors, 
however, have not been corroborated.  The Veteran has 
verified service in Vietnam from August 11, 1966, to August 
11, 1976, and from March 26, 1968, to February 10, 1969.  He 
reported that his MOS was that of a firefighter.  He alleges 
that during his second tour of duty, he volunteered for 
service with the 410th Transportation Unit, but instead he 
was sent to the base camp of the 1st Infantry Division in 
Dion where he served as a combat engineer for four months.  
He reported that while he was with the 1st Infantry Division, 
he was assigned to perimeter guard duty, night ambush patrols 
and landmine checks and that he continually heard the sound 
of Howitzers and incoming rounds.  He also testified that 
once the Army found out that that his MOS was not a combat 
engineer, he was sent back to Cam Ranh Bay for additional 
training as a firefighter and that he was assigned to help 
guard the biggest ammunition dump in Cam Ranh Bay.  

The Board finds that the Veteran's stressor statements with 
the corresponding dates should be sent to the US Army and 
Joint Services Records Research Center (JSRRC) for 
corroboration.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A December 2006 
VA examiner did not find symptomatology warranting the 
diagnosis of PTSD, but rather anxiety disorder caused by the 
Veteran's reported military stressors.  On the other hand, a 
December 2007 VA outpatient treatment report (submitted by 
the Veteran's representative at the December 2008 hearing) 
reflects a diagnosis of PTSD also based on the Veteran's 
reported intrusive Vietnam memories.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of the Veteran's 
stressors along with dates provided.  The 
RO should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the Veteran's 
asserted in-service stressors.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the PTSD is 
the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors.

3.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims. If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


